Proceeding pursuant to EDPL 207 to review a determination of the New York City School Construction Authority, dated February 28, 2001, made after a public hearing, to condem a parcel of real property owned by the petitioner for the purpose of building a public elementary school.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Judicial review of a condemnation determination is limited to whether the proceeding was constitutional, whether the proposed acquisition is within the condemnor’s statutory jurisdiction, whether the determination and findings were made in accordance with the procedures set forth in EDPL article 2, and whether a public use, benefit, or purpose will be served *440(see, EDPL 207 [C]; Matter of Waldo’s, Inc. v Village of Johnson City, 74 NY2d 718, 720; Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 418). The petitioner failed to demonstrate any basis for setting aside the respondent’s determination. Altman, J. P., Florio, Schmidt and Cozier, JJ., concur.